Case 2:21-cv-03011-SVW-AS Document 18 Filed 08/19/21 Page 1 of 1 Page ID #:66



  1

  2                                                                      JS-6
  3

  4

  5

  6

  7                            UNITED STATES DISTRICT COURT
  8                        CENTRAL DISTRICT OF CALIFORNIA
  9

 10   STACEY ANN FOSTER,                  Case No. CV 21-3011-SVW (AS)
 11                      Plaintiff,
                                                 JUDGMENT
 12          v.
 13
      GENERAL PAUL M. NAKASONE,
 14

 15                      Defendant.
 16

 17         Pursuant to the Order Accepting Findings, Conclusions and

 18   Recommendations of United States Magistrate Judge,
 19
            IT IS ADJUDGED that the above-captioned action is dismissed
 20

 21   with prejudice.

 22
      DATED: August 19, 2021
 23

 24
                                               ______________________________
 25                                                  STEPHEN V. WILSON
                                               UNITED STATES DISTRICT JUDGE
 26

 27

 28
